Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 10/21/2022.  These drawings are acceptable.

Specification
The amendment filed 10/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The seventh lath in paragraph 0056 does not appear to be described by reference numeral 416. The original specification describes a first opening 388 may be formed by a fourth lath 411, fifth lath 412, sixth lath 413, seventh lath 414, and an eighth lath 415. According to this disclosure, it appears that the seventh lath 414 should be the strip connecting 413 and 415 in Fig. 4B not the reference numeral 416, which appears to point to a corner of an adjacent opening.

    PNG
    media_image1.png
    215
    413
    media_image1.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.

Claim Interpretation
Applicant should note that the limitation “spacer lath” in claims 4 and 6 is broadly interpreted to require any material that separates the frameworks/surfaces and does not specifically require the strip like separators (452, 462) shown in Fig. 4C. The applicant may further clarify the spacer lath by specifying that the spacer lath extends from the outer surface to the first lattice framework.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the first lattice framework is of a same unitary monolithic construction as the component part body” contradicts with the amended claim 1 limitation of “a first spacer lath formed between the first lattice framework and the outer surface of the component part body, wherein the spacer lath creates a gap preventing the first lattice framework from touching the outer surface.” The specification does not describe a lattice framework formed of a same unitary monolithic construction of the component part that also comprises a spacer lath between the outer surface and the lattice framework and therefore the limitation comprises new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitation “the first lattice framework is of a same unitary monolithic construction as the component part body” contradicts with the amended claim 1 limitation of “a first spacer lath formed between the first lattice framework and the outer surface of the component part body, wherein the spacer lath creates a gap preventing the first lattice framework from touching the outer surface.” Therefore, the claim is indefinite because it is unclear whether the first lattice framework does not touch the component part body or is of the same unitary monolithic construction as the component part body.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 20120258280 A1).
Regarding claim 1, Jackson (US 20120258280 A1) teaches a chamber component (part body), such as a shield 700 or process kit ring 800 including macrotextured surfaces formed using engineered features (complex surface) on an outer surface of the component (para 0047; Figs. 7-8), wherein a resist mask 300 is disposed on the surface for forming openings 302 through which features 104 are mechanically and/or chemically formed in the component 100 (para 0032; Fig. 3). Additionally, Jackson teaches the engineered features may comprise interconnecting walls 1002 forming a honeycomb pattern with features 104 bounded by each side of the hexagon (6 interconnected laths) (para 0040; Fig. 11-12), thus forming a honeycomb pattern (lattice framework) comprising a (first) plurality of interconnected laths aligned with the walls 1002 bounding each side of openings 302 through which the features 104 are mechanically formed in the component part body (para 0032; Fig. 2-3, 11-12), and wherein the resist mask may comprise a resist layer 312 (first lattice framework) and a backing 314 (spacer lath) between the lattice framework and the outer surface 100 (para 0034; Fig. 3), thus preventing the outer surface from touching the lattice framework.
Regarding claim 3, Jackson teaches each wall 1002 is solid and completely blocks line of sight between features 104 (para 0040-0041; Fig. 11) and therefore the walls are continuous. The resist layer is disposed on the walls/web of the textured surface (para 0032) and therefore, the laths of the resist layer are continuous.
Regarding claim 12, Jackson teaches the features 104 (openings) may have any number of geometric shapes and the shapes do not have to be uniform across the textured surface, wherein the features may have polygonal shapes (one or more of the first openings have a different number of individual laths in the plurality of first interconnected laths) (para 0030, 0041; Figs. 1, 11). The resist layer is disposed on the walls/web of the textured surface (para 0032) and therefore the openings 302 have a different number of individual laths in the plurality of first interconnected laths.
Regarding claim 14, Jackson teaches that the walls 1002 (laths) of the hexagons meet at an intersection 1004 to reduce stress (para 0040; Fig. 11) and therefore each lath at the intersection shares a single mass of material. The resist layer is disposed on the walls/web of the textured surface (para 0032) and therefore the laths of the resist layer (lattice framework) at each intersection share a single mass of material at the intersection.
Regarding claim 15, Jackson teaches the chamber component may be a process kit ring, such as a deposition ring or cover ring (para 0047).

Claims 1, 3, 5-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 6645357 B2).
Regarding claim 1, Powell (US 6645357 B2) teaches a shield 90 with a mesh part 92 (lattice framework) covering chamber walls 12 (chamber component), wherein the shield is used to protect chamber walls and other parts of the reactor and is fixed to the sputter chamber (on the outer surface of the components) (col 3 line 44-49, col 4 line 66-67, col 5 line 1-35; Figs. 1-3). Alternatively, Powell teaches an outermost mesh layer (128) (chamber component) with another mesh layer 126 (engineered complex surface having a lattice framework) disposed on the outer surface of mesh layer 128 (col 6 line 9-18; Figs. 4, 5)
Additionally, the mesh (lattice framework) may comprise a woven mesh 140 of interlaced wires 142 (plurality of interconnected laths) or honeycombs 146 comprising walls 148, wherein openings in the mesh are formed bounded by 4 wires (142) or 6 walls (148) (three or more laths) (col 6 line 19-31; Figs. 6, 7).
Powell also teaches a metal foil 132 (first spacer lath) between an outermost mesh layer 128 (chamber component) and the next outermost mesh layer 126 (first lattice framework) (col 6 line 9-18; Fig. 5). Alternatively, Powell teaches a metal foil 132 (first spacer lath) between an outermost mesh layer 128 (chamber component) and the first mesh layer 122 (first lattice framework) (col 6 line 9-18; Fig. 5).
Regarding claim 3, Powell teaches the interlaced wires 142 or walls 148 (plurality of first interconnected laths) are continuous (Figs. 6, 7).
Regarding claim 5, Powell teaches multiple mesh layers sandwiched together including a second mesh layer 122 (second lattice framework) formed on a first mesh layer 126 (first lattice framework), wherein the second mesh is formed from a plurality of interconnected second laths wherein the second openings are bounded by 4 interlaced wires (142) or 6 honeycomb walls (148) (three or more laths of the plurality of second interconnected laths) (col 5 line 41-65, col 6 line 9-31; Figs. 5, 6, 7).
Alternatively, Powell teaches multiple mesh layers sandwiched together including a second mesh layer 126 (second lattice framework) formed on a first mesh layer 122 (first lattice framework), wherein the second mesh is formed from a plurality of interconnected second laths wherein the second openings are bounded by 4 interlaced wires (142) or 6 honeycomb walls (148) (three or more laths of the plurality of second interconnected laths) (col 5 line 41-65, col 6 line 9-31; Figs. 5, 6, 7).
Regarding claim 6, Powell teaches a mesh layer 124 (second spacer lath) formed between the first mesh layer 126 (first lattice framework) and the second mesh layer 122 (second lattice framework), wherein the second spacer lath creates a gap preventing the first lattice framework from touching the second lattice framework (col 5 line 41-65, col 6 line 9-31; Fig. 5).
Regarding claim 7, Powell teaches that different types of meshes may be used for each mesh layer with aperture sizes or mesh pitch varied between the layers (col 5 line 41-65), wherein the different types of meshes may be a woven mesh 140 or a honeycomb pattern 146 (col 6 line 19-31), which have different shapes.
Regarding claim 8, Powell teaches that the multiple mesh layers (first and second lattice framework) may be not in registry so that there is very little possibility for a clear line of sight through all layers and the mesh layers’ apertures (openings) may be oriented differently between the layers (first openings do not align with the second openings) (col 5 line 41-65).
Regarding claim 9, under the interpretation that mesh 122 is the first lattice framework and the mesh 126 is the second lattice framework, Powell teaches that the aperture size of the mesh layer 122 closest to the processing region (first lattice framework) should be larger than the aperture size of the other layers (one of the first openings is larger than a respective one of the second openings) (col 5 line 41-65).
Regarding claim 10, Powell teaches that the multiple mesh layers (first and second lattice framework) may be not in registry so that there is very little possibility for a clear line of sight through all layers and the mesh layers’ apertures (openings), wherein both layers have rhombohedral apertures, may be oriented differently between the layers (shifted to misalign the first lattice framework and the second lattice framework) (col 5 line 41-65).
Regarding claim 11, Powell teaches that a mesh layer 124 (second spacer lath) is formed between the first mesh layer 126 (first lattice framework) and the second mesh layer 122 (second lattice framework) wherein the second spacer lath creates a gap preventing the first lattice framework from touching the second lattice framework (col 5 line 41-65, col 6 line 9-31; Fig. 5). Therefore, the plurality of first interconnected laths of the first lattice framework do not touch the second interconnected laths of the second lattice framework.
Regarding claim 13, Powell teaches the mesh part 92 (lattice framework) of the shield 90 has a diameter and a hollow center (formed in a sleeve) without a backing and is accepted into a flange 94 (col 4 line 66-67, col 5 line 1-18; Fig. 2). The mesh part (first lattice framework) (Fig. 5 – 122) is inherently capable of “sliding” into the flange slots adjacent to another mesh part (Fig. 5 – 128) considered to be the chamber component.
Regarding claim 14, Powell teaches, in some embodiments, the mesh (lattice framework) comprises a honeycomb 146 made up of walls 148 (plurality of first interconnected laths) (col 6 line 18-31; Fig. 7), wherein the intersections between the walls share a single mass of material at the intersection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 6645357 B2).
Regarding claim 7, Powell fails to explicitly teach a first shape of the first openings in the first lattice framework is dissimilar from a second shape of the second openings in the second lattice framework. However, Powell teaches that different types of meshes may be used for each mesh layer with aperture sizes or mesh pitch varied between the layers in order to reduce the possibility of a straight line of sight path through the shield (col 5 line 41-65). Additionally, Powell teaches different types of meshes include a woven mesh 140 and a honeycomb pattern 146 (col 6 line 19-31), which have different shapes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a woven mesh and a honeycomb mesh (different shaped meshes) for two different layers in order to reduce the probability of a straight line of sight path through the shield.
Response to Arguments
Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Jackson teaches laths in a single plane, whereas the claim recites openings bounded by 3 or more laths without indication of the plane. This argument is not persuasive because the claim does not require the laths are in different planes.
Applicant also argues that Jackson teaches engineered features created by a macro texture arranged on the surface which differs from the claim 1 limitation that the engineered complex surface is formed on an outer surface layer. This argument is not persuasive because the engineered features of Jackson are formed by removing material from a surface of the chamber component, which constitutes forming the features on the outer surface. Additionally, amended claim 1 requires the engineered complex surface is disposed on the outer surface not formed on, thus rendering the argument moot.
Applicant also argues that the engineered complex surface formed on the outer surface layer is used to permit other embodiments of the invention, such as stacking multiple lattice frameworks as described in claim 5 and 6. This argument is not persuasive because Jackson is not cited to teach claims 5 or 6.
Applicant argues that Jackson teaches using a resist layer as a mask in which to pattern and form such mechanically and/or chemically formed features, which runs contrary to the engineered complex surface being formed on the outer surface of the component. This argument is not persuasive because, in the previous rejection of claim 4, the resist layer constitutes the lattice framework and is formed/disposed on the outer surface of the component.
Applicant argues that Powell teaches mesh layers, which does not constitute an engineered complex surface because it does not place material in a skilled and deliberate arrangement. This argument is not persuasive because, in paragraph 0020 of the specification, “arrangements of crossing laths or other thin strips of material” are described as engineered features, which grids/mesh satisfy. Additionally, Powell describes that mesh may be formed by using a die to perforate a thin metal sheet or foil (col 4 line 14-37), which constitutes “skillful and deliberate arrangement of features rather than the features arising naturally, randomly, or spontaneously.”
Applicant argues that Powell teaches an assembly comprising multiple mesh layers affixed to the walls of the sputter reactor but not forming an engineered complex surface onto the outer surface of a component. This argument is not persuasive because affixing an engineered complex (mesh) to a chamber component constitutes forming an engineered complex surface on the surface of a chamber component. Additionally, amended claim 1 requires the engineered complex surface is disposed on the outer surface not formed on, thus rendering the argument moot.
Applicant argues that Powell teaches the deployment of the mesh along walls of the sputter reactor, rather than along the surface of a chamber component. This argument is not persuasive because the walls of the sputter reactor are a “component” of the chamber. Additionally, in the alternative, the rejection of Powell describes the outermost mesh layer as the “chamber component.” Claim 15 places further requirements onto the “chamber component” limitation; however, Powell is not recited to teach claim 15.
Applicant also argues that Powell teaches that each layer could be a different “type” of mesh however this does not contemplate that each opening would be dissimilar from the layer below and/or above. This argument is not persuasive because Powell describes that different types of mesh, having different/dissimilar shapes, may be used. Powell also describes using mesh layers with different opening sizes and mesh pitch between layers to maximize the effective area of the shield. Therefore, it would have been obvious to one of ordinary skill in the art to use different shaped/type meshes to similarly maximize the effective area of the shield. Alternatively, it would have been obvious to substitute one mesh type for another with a reasonable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797